

117 HR 3297 IH: Public Health Workforce Loan Repayment Act of 2021
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3297IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Crow (for himself, Mr. Burgess, Ms. Eshoo, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to establish the Public Health Workforce Loan Repayment Program.1.Short titleThis Act may be cited as the Public Health Workforce Loan Repayment Act of 2021. 2.Public Health Workforce Loan Repayment ProgramPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following new subpart:XIIIPublic Health Workforce340J.Loan Repayment Program(a)EstablishmentThe Secretary shall establish a program to be known as the Public Health Workforce Loan Repayment Program (referred to in this section as the Program) under which the Secretary awards loan repayment agreements described in subsection (c) to assure an adequate supply of and encourage recruitment of public health professionals to eliminate critical public health workforce shortages in local, State, and Tribal public health agencies.(b)EligibilityTo be eligible to participate in the Program, an individual shall—(1)(A)be accepted for enrollment, or be enrolled, as a student in an accredited academic educational institution in a State or territory in the final year of a course of study or program leading to a public health degree, a health professions degree, or a degree in computer science, information science, information systems, information technology, or statistics and have accepted employment with a local, State, or Tribal public health agency, or a related training fellowship, as recognized by the Secretary, to commence upon graduation; or(B)(i)have graduated, during the preceding 10-year period, from an accredited educational institution in a State or territory and received a public health degree, a health professions degree, or degree in computer science, information science, information systems, information technology, or statistics; and(ii)be employed by, or have accepted employment with, a local, State, or Tribal public health agency or a related training fellowship, as recognized by the Secretary;(2)be a United States citizen; (3)(A)submit an application to the Secretary to participate in the Program; and(B)execute a written contract as required in subsection (c); and(4)not have received, for the same service, a reduction of loan obligations under section 428K or 428L of the Higher Education Act of 1965.(c)ContractThe written contract referred to in subsection (b)(3)(B) between the Secretary and an individual shall contain—(1)an agreement on the part of the Secretary that the Secretary will repay, on behalf of the individual, loans incurred by the individual in the pursuit of the relevant degree in accordance with the terms of the contract;(2)an agreement on the part of the individual that the individual will serve in the full-time employment of a local, State, or Tribal public health agency or a related fellowship program in a position related to the course of study or program for which the contract was awarded for a period of at least 3 consecutive years;(3)an agreement on the part of the individual to relocate to a priority service area (as determined by the Secretary) in exchange for an additional loan repayment incentive amount to be determined by the Secretary;(4)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual that is conditioned thereon, is contingent on funds being appropriated for loan repayments under this section;(5)a statement of the damages to which the United States is entitled, under this section for the individual’s breach of the contract; and(6)such other statements of the rights and liabilities of the Secretary and of the individual as the Secretary determines appropriate, not inconsistent with this section.(d)Payments(1)In generalA loan repayment provided for an individual under a written contract referred to in subsection (b)(3)(B) shall consist of payment, in accordance with paragraph (2), for the individual toward the outstanding principal and interest on education loans incurred by the individual in the pursuit of the relevant degree in accordance with the terms of the contract.(2)Payments for years served(A)In generalFor each year of service that an individual contracts to serve pursuant to subsection (c)(2), the Secretary may pay not more than $35,000 on behalf of the individual for loans described in paragraph (1). With respect to participants under the Program whose total eligible loans are less than $105,000, the Secretary shall pay an amount that does not exceed 1/3 of the eligible loan balance for each year of such service of such individual.(B)ConsiderationsThe Secretary may take actions in making awards under this section to ensure that—(i)not less than 50 percent of such awards are awarded to individuals who, at the time of entering into a contract under subsection (c), are not employed by a local, State, or Tribal public health agency or a related training fellowship, as recognized by the Secretary; and(ii)such awards are equitably distributed among—(I)the geographical regions of the United States; and(II)local, State, and Tribal public health agencies.(3)Tax liabilityFor purposes of the Internal Revenue Code of 1986, a payment made under this section shall be treated in the same manner as an amount received under section 338B(g), as described in section 108(f)(4) of such Code.(e)Postponing obligated serviceWith respect to an individual with a contract to serve under subsection (c), the date of the initiation of the period of obligated service may be postponed or extended as approved by the Secretary.(f)Breach of contractAn individual who fails to comply with a contract entered into under subsection (c) shall be subject to the same financial penalties as provided for under section 338E for breaches of loan repayment contracts under section 338B.(g)DefinitionsIn this section:(1)Education loanThe term education loan means—(A)any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965;(B)any loan made under subpart II of part A of title VII, or part E of title VIII, of this Act;(C)a private education loan, as defined in section 140 of the Truth in Lending Act; or(D)any other loan funded, insured, or guaranteed by any Federal agency that is not the Department of Education that is issued directly to students.(2)Full-timeThe term full-time, when used with respect to employment, means employment—(A)with a qualifying employer for not less than 30 hours per week; or(B)with 2 or more qualifying employers for a total of not less than 30 hours per week.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$100,000,000 for fiscal year 2021; and(2)$75,000,000 for each of fiscal years 2022 through 2026..